Gamble, Judge,
delivered tbe opinion of tbe court.
I. The only question in tbis case is, whether tbe provision in tbe code in relation to tbe service of notices, article twenty - nine, is repugnant to, and repeals tbe law which prescribes tbe mode of giving notice to take depositions. (R. C. 417, sections 6, 7, 8.) It is to be remembered, that while tbe tbe act directing tbe mode of taking depositions provides for notice in writing, and tbe mode of its service on the opposite party, tbe act regulating practice at law, (R. C. 806, secs. 13 and 14,) also provides for tbe service of notice in all cases where, in tbe progress of a cause, it shall become necessary to give notice. These two acts in tbe same code were not understood to be repugnant or to cover tbe same ground, and tbe act of 1849, which professes “to reform tbe pleadings and practice in courts of justice,” will not 'be construed to affect tbe act concerning Depositions, unless there is a clear repugnance. Tbe act of 1849, article 25, sec. 7, itself provides that “ tbe existing laws in regard to depositions and testimony and wit*254nesses, not inconsistent withtbe provisions of this act, remain in force. ” The Circuit Court properly excluded the deposition of McFaddin, because there was no notice served as required by the act concerning depositions, and as this is the only point presented for consideration, the judgment is affirmed.